Title: Virginia Delegates to Benjamin Harrison, 12 March 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Phila. March 12th. 1783.
We have judged it most advisable to communicate to your Excelly. by Express the purport of the dispat[c]hes from our Ministers at Paris, which have this day arrived by Capt. Barney, who left l’Orient the 17th of Jany. protected by a passport under the signature of his Brittanick Majesty, after having been long detained for the purpose of forwarding advices relative to the negociations for Peace.
These will be found important, altho’ not decisive, & we consequently think it our duty, to furnish yr Excelly. with the information requisite to form your own judgement respecting the prospect we have of a speedy Peace, not doubting that you will so far diffuse communications (as may appear necessary) on a subject that must influence the measures of the Public & of individuals.
The preliminary Articles of Peace were signed by Mr. Ozwald, Minister Plenipotentiary of Great Britain, & Messrs. Adams, Franklin, Jay & Adams, our Ministers—provisionally, that is to say, to be effective when the definitive treaty may be concluded between France & Great Britain. they are forwarded to us & contain 8 Articles, substantially of the following import
an ample recognition of the independence of the United States & relinquishment on the part of his Brittanick Majesty, for himself[,] heirs & successors, of all claim to right of sovereignty, property or jurisdiction within the limits of the territory of the States, which are fully settled & described in the second Article.
They are affixed much on the principle of the treaty of Paris, but to give you a more accurate idea without a minute detail, the line established, is from the mouth of the River St. Croix to the source, thence north along those mountains which divide the waters that fall on each side into the St. Lawrence & Atlantic Ocean, thence to the head of Connecticut River, thence down the middle of that River to the 45th. degree of Latitude, thence west to the River Iroquois or Cataroquy, thence along the middle of the said River to the Lake Ontario, thence thro’ the middle of that Lake & the Lakes Erie, Huron, Superior & the lake of the woods, pursuing the middle of their water communications, thence due west to the Mississippi, thence along the middle of that River to the 31. degree of North latitude, and thence from that intersection nearly an East course to the source of St. Mary’s River, thence down the middle of that River to the Atlantic Ocean, together with all Islands in sd. Ocean within 20 Leagues of the Continent.
The great Fisheries to remain free to both nations, with liberty, to cure on the shores subject to either power, & we are also admitted to fish & cure on the shores of Labrador untill they may become settled. Debts due on both sides are to be recovered—no farther confiscations to take place & Congress are earnestly to recommend to the different States to revise those Laws, w[hi]ch forfeit the property of British subjects who have never born Arms against the United States, and all those refugees who have born Arms are to be permitted to make personal application to the different Legislatures to be reinvested, in their Estates on repaying any Sums w[hi]ch may have been bona fide paid by the present possessors.
The subjects of either Power are reciprocally to enjoy in every commercial intercourse all advantages that the subjects of each respective Power enjoy within their own dominions, saving the exclusive rights of the chartered Companies of Brittain, from an interference with which all other British subjects are precluded.
All posts within the territorial limits of the United States at present held by the British troops, are to be evacuated, without carrying any property which may have been seized from the Americans. All Posts taken since the signing of these Preliminaries to be immediately relinquished. These together with a general amnesty on both sides for all offences, & a ceasing of all criminal prosecutions arising on such offences, constitute the ground work of the agreement w[hi]ch has been thus reciprocally signed.
On the 24th. Doctr. Franklin writes that difficulties had intervened between that date & the 15th. of Decr. when his last was dated accompanying the above, in the prosecution of the Negociations between France & Great Britain.
It appears from the Journals of these negociations & the Letters of our Ministers previous to that date that the chief difficulty arose from Gibraltar. France had offered to give G. B. the Island of Guadaloupe for that post & to receive in return from Spain the half of St. Domingo, which belongs now to Spain but Britain obstinately contended for Porto Rico. However to give your Excellency a just idea of the present information of Congress on this subject We transcribe to you quotations from a Letter from the C[o]mte de Vergennes to Doctor Franklin, dated the 24th. transmitted by him to Us. “Our Negociations (i.e. between France & G. B.) are at the same point with yours; but yet far from an end[”], then again “Our facility has occasioned difficulty[”] and again, “I do not despair; I rather hope, yet every thing is uncertain[”] On the whole I believe the preliminaries between France & Britain are agreed on tho’ not signed (an account of them such as we have will be communicated in our next) & that Spain & Holland have made but little progress in their business.
Thus far go the dispatches w[hi]ch we have already perused. matters of importance may yet be behind, & communications of very consequential import are expected from the Minister of France. if from these sources any intelligence may spring, yet unknown, Yr. Excellency may expect it in our next, which will follow this by an Opportunity that will give it a speedy & safe conveyance.
A Copy of the Commission of his Swedish Majesty, to his Minister in France, empowering him to conclude a treaty with the United States, is now transmitted us. the terms in w[hi]ch it is conceived are not only ample but honorary & flattering &c we are happy to assure Yr. Excellency that some progress has been made in a treaty with that Power.
We are assured that a deputation from the refugees at N York are sent to the legislature of that State requesting to know what terms they are to expect & every thing there portends a very speedy evacuation.
With high respect We have the honor to be Yr. Excellency’s most ob: & very humble Servants.
Jos. JonesJames MaddisonTheodorick BlandArthur LeeJohn F. Mercer
P. S. I find that the Article respecting Commerce altho’ adjusted as above, yet was excluded by Mr. O. when about to sign, as several Acts of Parliament stand in the way. The Express who brings you this will apply to yr. Excellency for 24 £ which was the price stipulated. one third however will be repaid us by the Maryland Delegates.
